DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 7-21, and 24-54 remain pending.  
Claims 2-4, 13-15, 19-21, 35, 37, 44, and 46 have been withdrawn from further consideration.
Claims 1, 7-12, 16-18, 24-34, 36, 38-43, 45, and 47-54 are hereinafter examined on the merits.

Response to Arguments
Applicant remarks on page 13 of Applicant’s response filed 01/07/2021 that Pasini (US 20080232544) fails to teach that its SYNC signal indicates an amount of time the imager (X-ray detector) has been operated but that the SYNC signal merely indicates that the imager is in operation synchronization so that it is ready to receive imaging energy. 
Examiner respectfully disagrees. 
The SYNC signal indicates several instances of amounts of times when the detector has been in operation including the activation periods (30 in fig. 3 and paragraph 19) during radiography acquisition and de-activation periods (31 of fig. 3 and paragraph 19) when data is being transferred to a processing unit. Both of these different periods of operation of the detector are defined by their own timing signals through the SYNC signal and therefore indicate at least two different times when the imager has been operated. 
Applicant further remarks on page 13 that Pasini does not teach a component is outside of the imager. 

The rejections have been updated to include the emitter 9 as the imager which is disposed away from the detector 11 as depicted in fig. 1.
Applicant also remarks on page 14 that Wakai (US 20060233296) does not teach generating a signal to cause an energy output device to begin a delivery of imaging energy based at least in part on a result from the processing of the first information comprising the treatment dose information. 
While Examiner is in agreement with applicant that Wakai’s method does not specifically mention that the dosing information is for treatment rather for diagnostic steps, Khamene (US 20080031404) teaches an image guided X-ray treatment method requiring dose monitoring (see paragraph 81). Hence, the rejections have been updated based on a combination of the teachings of Wakai and Khamene. 
Therefore Applicant’s arguments are not persuasive and the claims stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-12, 16-18, 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claims 1, 7, 18, and 24 recite a “component being outside the imager”. However, the disclosure does not provide any details of such a component that is outside of an imager.  That is, the disclosure does not provide sufficient details about what part of the system being claimed constitutes the claimed component that is outside the imager. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-12, 16-18, 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7-12, 16-18, 24-28 recite a “component being outside the imager”. However, it is unclear if the recited component is a part of the imaging device or the system for triggering the imaging process and how it relates to the rest of the imaging device or the system for triggering the imaging process. For purposes of the examination, the component is being interpreted to be any part of the system for triggering the imaging process.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 12, 16-18, 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasini, et al., US 20080232544, hereafter referred to as “Pasini”. 

Regarding claim 1, Pasini teaches a method of triggering an imaging process to image a patient (See paragraph 7), comprising: 
obtaining first information (synchronization signal “SYNC”) regarding a state of a component (see paragraph 18 for the “SYNC” signal indicating a period of time when the detector 11 has been activated), 
processing the first information (synchronization signal “SYNC”)  to determine if the state of the component satisfies a first pre-defined criterion(See fig. 3 and paragraph 19 which indicates that the SYNC signal is indicative of a given or specified interval when the detector is activated are over specified periods determined by the processing unit 13), 
generating a signal automatically, after the first information is obtained, to cause an imaging device (computed tomography scanner 1 of fig. 1) to begin the imaging process to image the patient without requiring any user input to be provided after the first information is obtained (Paragraph 19 states that “The detector 11 is configured for continuous supply of the synchronisation signal SYNC as soon as it is electrically supplied”, meaning that the SYNC signal is generated automatically without the input of the processing unit 13, nor an operator),  

the imaging device having a housing that is configured to be away from the patient at least during the imaging process (see fig. 1 for the configuration of the imaging device. Also see paragraphs 14-15), wherein the imaging device also includes an imager (see fig. 1 and paragraph 16 for the X-ray emitter 9); 
wherein the first information (“SYNC” signal of paragraph 16) regarding the state of the component (the interval when the detector is activated) indicates an amount of time the component has been operated (the SYNC signal indicates an instance of amount of time when the detector has been in operation including the activation periods (30 in fig. 3 and paragraph 19) during radiography acquisition and another time, that is, de-activation periods (31 of fig. 3 and paragraph 19) when data is being transferred to a processing unit), the component being outside the imager (see fig. 1 for the positions of the detector 11 and the emitter with respect to each other).

Regarding claim 7, Pisini teaches a method of triggering an imaging process to image a patient using an imaging device, the imaging device (computed tomography scanner 1 of fig. 1) comprising an imager (see emitter 9 in fig. 1), the method (See paragraph 7), comprising: 
obtaining first information (synchronization signal “SYNC”) regarding a state of a component (see paragraph 18 for the “SYNC” signal indicating a period of time when the detector 11 has been activated), 
processing the first information (synchronization signal “SYNC”)  to determine if the state of the component satisfies a first pre-defined criterion(See fig. 3 and paragraph 19 which indicates that the 
generating a signal automatically, after the first information is obtained, to cause an imaging device to begin the imaging process to image the patient without requiring any user input to be provided after the first information is obtained (Paragraph 19 states that “The detector 11 is configured for continuous supply of the synchronisation signal SYNC as soon as it is electrically supplied”, meaning that the SYNC signal is generated automatically without the input of the processing unit 13, nor an operator),  
the imaging process including a delivery of imaging energy based at least in part on a result from the act of processing step (see paragraph 21 for the emission of pulses upon reception of the “SYNC” signal), 
the imaging device having a housing that is configured to be away from the patient at least during the imaging process (see fig. 1 for the configuration of the imaging device); 
wherein the first information (“SYNC” signal of paragraph 16) regarding the state of the component (the interval when the detector is activated or deactivated for data transfer) comprises a signal from the component (see paragraph 16) the component being outside the imager (see fig. 1 for the positions of the detector 11 and the emitter with respect to each other).

Regarding claim 8, Pisini teaches all the limitations of claim 12 below.
Pisini teaches wherein the second information (X-ray dosage in paragraph 21) comprises a signal from an operator of the component (see paragraph 15 for the operator initiated commands).

Regarding claim 12, Pisini teaches all the limitations of claim 1 above.
Pisini further teaches obtaining second information (X-ray dosage in paragraph 21); and 

wherein the signal is generated to cause the imaging process to begin based at least in part on the result from the act of processing the first information and a result from the act of processing the second information (Pisini further states in paragraph 21 that “…the emitter 9 emits an x-ray pulse 32 at each activation pulse 30 comprised in a sub-succession of activation pulses 30 defined by the control unit 12 on the basis of instructions supplied by the processing unit 13”. So that, the processing unit processes the dosage information to facilitate the emission step). 

Regarding claim 16, Pisini teaches receiving a user input indicating a desire to begin the imaging process (see paragraph 15 for the instructions by the operator), wherein the signal is generated to cause the imaging process to begin when the result from the act of processing indicates that the first pre-defined criterion is satisfied and when the user input is received (See paragraph 15). 

Regarding claim 17, Pisini teaches using image from the imaging process to confirm a position of a target inside a body of the patient. (see paragraph 13 for the use of the imaging process to image a target bone). 

Regarding claim 18, Pisini teaches a system for triggering an imaging process to image a patient using an imaging device, the imaging device (computed tomography scanner 1 of fig. 1) comprising an imager (see emitter 9 in fig. 1), the system (see the system 1 in fig. 1), comprising: 

obtaining first information (synchronization signal “SYNC”)  regarding a state of a component (see paragraph 18 for the “SYNC” signal indicating a period of time when the detector 11 has been activated), 
wherein the first information (“SYNC” signal) regarding the state of the component indicates an amount of time the component has been operated (see paragraph 16), the component being outside the imager (see fig. 1 for the positions of the detector 11 and the emitter with respect to each other) 
determining if the state of the component satisfies a first pre-defined criterion (See fig. 3 and paragraph 19 which indicates that the SYNC signal is indicative of a given or specified interval when the detector is activated are over specified periods determined by the processing unit 13), 
wherein the first pre-defined criterion comprises a time criterion (see paragraph 18 for the period of time the detector is activated) 
and wherein the hardware processor (see paragraph 15 and fig. 1 for the processing unit 13) is configured to determine if the state of the component satisfies the first pre-defined criterion by determining if the first information satisfies the time criterion (see paragraph 19 which indicates that the processing unit 13 determines if the activation duration has reached a given characteristic interval); and 
generating a signal automatically, after the first information is obtained by the processor, to cause the imaging device to begin the imaging process to image the patient without requiring any user input to be provided after the first information is obtained by the processor, (Paragraph 19 states that “The detector 11 is configured for continuous supply of the synchronization signal SYNC as soon as it is electrically supplied”, meaning that the SYNC signal is generated automatically without the input of the processing unit 13, nor an operator), 

the imaging device having a housing that is configured to be away from the patient at least during the imaging process (see fig. 1 for the configuration of the imaging device).

Regarding claim 24, Pisini teaches a system for triggering an imaging process to image a patient using an imaging device, the imaging device (computed tomography scanner 1 of fig. 1) comprising an imager (see emitter 9 in fig. 1), the system (see the system 1 in fig. 1), comprising: 
a hardware processor (see paragraph 15 and fig. 1 for the processing unit 13) configured for: obtaining first information (synchronization signal “SYNC”) regarding a state of a component (see paragraph 18 for the “SYNC” signal indicating a period of time when the detector 11 has been activated), 
wherein the first information (“SYNC” signal) regarding the state of the component indicates an amount of time the component has been operated (see paragraph 16), the component being outside the imager (see fig. 1 for the positions of the detector 11 and the emitter with respect to each other) 
determining if the state of the component satisfies a first pre-defined criterion (See fig. 3 and paragraph 19 which indicates that the SYNC signal is indicative of a given or specified interval when the detector, component, is activated are over specified periods determined by the processing unit 13), 
wherein the hardware processor (see paragraph 15 and fig. 1 for the processing unit 13) is configured to determine if the state of the component satisfies the first pre-defined criterion by determining if the signal satisfies the first pre-defined criterion (see paragraph 19 which indicates that the processing unit 13 determines if the activation duration has reached a given characteristic interval); and 
generating a signal automatically, after the first information is obtained by the processor, to cause the imaging device to begin the imaging process to image the patient without requiring any user 
the imaging process including a delivery of imaging energy if the signal satisfies the first pre-defined criterion (see paragraph 21 for the emission of pulses upon reception of the “SYNC” signal), 
the imaging device having a housing that is configured to be away from the patient at least during the imaging process (see fig. 1 for the configuration of the imaging device).

Regarding claim 25, Pisini teaches wherein the second information (X-ray dosage in paragraph 21) comprises a signal from an operator of the component (see paragraph 15 for the operator initiated commands).

Regarding claim 26, Pisini teaches wherein the hardware processor (processing unit 13) is further configured for: 
obtaining second information (X-ray dosage in paragraph 21); and 
determining if a second pre-defined criterion is satisfied based on the second information (Pisini states in paragraph 21 that “The x-ray pulse 32 has a duration of emission TEM that is established as a function of the dosage of x-rays required for acquiring the individual radiography”. Here, the disclosure of a required dosage for the individual radiography means a pre-defined dosage requirement that needs to be satisfied for the emission step to occur); 
wherein the hardware processor (processing unit 13) is configured to generate the signal to cause the imaging process to begin based at least in part on results from the acts of determining. (Pisini further states in paragraph 21 that “…the emitter 9 emits an x-ray pulse 32 at each activation pulse 30 

Regarding claim 27, Pisini teaches wherein the hardware processor (processing unit 13) is further configured to receive a user input indicating a desire to begin the imaging process (see paragraph 15 for the instructions by the operator), 
wherein the hardware processor (processing unit 13) is configured to generate the signal to cause the imaging process to begin when the first pre-defined criterion is satisfied and when the user input is received by the hardware processor (See paragraph 15).

Regarding claim 28, Pisini teaches wherein the hardware processor (processing unit 13) is further configured to use image from the imaging process to confirm a position of a target inside a body of the patient. (see paragraph 13 for the use of the imaging process to image a target bone). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pisini in view of Khamene, et al., US 20080031404, hereafter referred to as “Khamene”.

Regarding claim 9, Pisini teaches all the limitations of claim 1 above.
Pisini does not teach wherein the imaging process comprises a kV image acquisition process.
However, Khamene teaches the acquisition of kilo-electron volt fluoro imaging for use in image guided therapy (see paragraph 42). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Pisini’s method to include Khamene’s kilo-electron volt fluoro imaging for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claim 10, Pisini teaches all the limitations of claim 1 above.

However, Khamene teaches the acquisition of mega-electron volt fluoro imaging for use in image guided therapy (see paragraph 42). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Pisini’s method to include Khamene’s mega-electron volt fluoro imaging for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claim 11, Pisini teaches all the limitations of claim 1 above.
Pisini does not teach wherein the acts of obtaining, processing, and generating are performed during a treatment procedure.
However, Khamene teaches the acquisition of a sequence of images (see fig. 1A) and 4D CT for use in image guided therapy (see paragraph 42). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Pisini’s method to be used in a treatment scheme as taught by Khamene’s pretreatment imaging for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Claims 29-34, 36, 38-43, 45, 47-54 are rejected under 35 U.S.C. 103 as being unpatentable over Wakai, et al., US 20060233296, hereafter referred to as “Wakai”, in view of Khamene.

Regarding claim 29, Wakai teaches a method of triggering an imaging process to image a patient (see fig. 2), comprising:
obtaining first information, the first information comprising dose information (see paragraph 39 for the measurement of the CT value upon injection of contrast medium); 

 and generating a signal to cause an energy output device to begin a delivery of imaging energy based at least in part on a result from the processing of the first information comprising the dose information (see paragraph 24 and step Sa14 for the automatic processing of prep scanning results including the waiting time to automatically begin the main scan), 
the energy output device (X-ray tube device 11 of fig. 2) being located in a housing that is configured to be completely away from the patient at least when the energy output device delivers the imaging energy (see fig. 2 and paragraphs 27-29 for the description of the scanning gantry configuration).
Wakai does not teach that the dose information is for an X-ray treatment method. 
However, Khamene teaches an image guided X-ray treatment method requiring dose monitoring (see paragraph 81). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wakai’s method for a treatment method including dose monitoring the way Khamene teaches for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claim 30, Wakai in view of Khemane teaches all the limitations of claim 29 above.
Wakai teaches wherein the dose information comprises a dose value (See paragraph 39 for the determination of the CT value for the injected contrast medium).
Wakai does not teach that the dose information is for an X-ray treatment method. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wakai’s method for a treatment method including dose monitoring the way Khamene teaches for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claim 31, Wakai in view of Khemane teaches all the limitations of claim 29 above.
Wakai teaches wherein the dose information comprises a metric that represents a real time actual in-vivo dose (see paragraph 40 and figs. 3A and 3B).
Wakai does not teach that the dose information is for an X-ray treatment method. 
However, Khamene teaches an image guided X-ray treatment method requiring dose monitoring (see paragraph 81). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wakai’s method for a treatment method including dose monitoring the way Khamene teaches for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claim 32, Wakai teaches all the limitations of claim 29 above. 
Wakai does not teach wherein the imaging energy is for a kV image acquisition process.
However, Khamene teaches the acquisition of kilo-electron volt fluoro imaging for use in image guided therapy (see paragraph 42). 


Regarding claim 33, Wakai teaches all the limitations of claim 29 above. 
Wakai does not teach wherein the imaging process comprises a MV image acquisition process.
However, Khamene teaches the acquisition of mega-electron volt fluoro imaging for use in image guided therapy (see paragraph 42). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wakai’s method to include Khamene’s mega-electron volt fluoro imaging for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claim 34, Wakai in view of Khemane teaches all the limitations of claim 29 above.
Wakai teaches obtaining second information (see step Sa13 of fig. 2 and paragraph 47 for the determination of a waiting time); and 
processing the second information to determine if a second pre-defined criterion is satisfied (Paragraph 47 indicates that a determination is made for when the waiting time elapses);
wherein the signal is generated to cause the delivery of the imaging energy to begin based at least in part on the result from the act of processing the first information and a result from the act of processing the second information (paragraph 48 indicates that the scanning step Sa14 is executed upon processing the CT value and time information).

Regarding claim 36, Wakai in view of Khemane teaches all the limitations of claim 34 above.


Regarding claim 38, Wakai in view of Khemane teaches all the limitations of claim 29 above.
Wakai teaches receiving a user input indicating a desire to begin an imaging process (see paragraph 36 for the user’s operation), 
wherein the signal is generated to cause the delivery of the imaging energy to begin when the result from the act of processing indicates that the first pre-defined criterion is satisfied and when the user input is received. (see paragraph 58)

Regarding claim 39, Wakai in view of Khemane teaches all the limitations of claim 29 above.
Wakai teaches using image resulted from the delivery of the imaging energy to confirm a position of a target inside a body of the patient (see paragraph 48 for the imaging of the designated imaging region in the subject, paragraph 29).

Regarding claim 40, Wakai teaches a system for triggering an imaging process to image a patient (see fig. 1), comprising: 
a hardware processor (see computer device 2 of fig. 2 and paragraph 24) configured for: 
obtaining first information, the first information comprising dose information  (see paragraph 39 for the measurement of the CT value upon injection of contrast medium); 
determining if a first pre-defined criterion is satisfied, the first pre-defined criterion comprises a dose criterion (see the thresholding step in step Sa8 and paragraph 42), 

generating a signal to cause an energy output device to begin a delivery of imaging energy if the dose information satisfies the dose criterion  (see paragraph 24 and step Sa14 for the automatic processing of prep scanning results including the waiting time to automatically begin the main scan),  
the energy output device (X-ray tube device 11 of fig. 2) being located in a housing that is configured to be completely away from the patient at least when the energy output device delivers the imaging energy (see fig. 2 and paragraphs 27-29 for the description of the scanning gantry configuration).
Wakai does not teach that the dose information is for an X-ray treatment method. 
However, Khamene teaches an image guided X-ray treatment method requiring dose monitoring (see paragraph 81). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wakai’s method for a treatment method including dose monitoring the way Khamene teaches for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claim 41, Wakai in view of Khemane teaches all the limitations of claim 40 above. 
Wakai teaches wherein the dose information comprises a dose value (See paragraph 39 for the determination of the CT value for the injected contrast medium).
Wakai does not teach that the dose information is for an X-ray treatment method. 
However, Khamene teaches an image guided X-ray treatment method requiring dose monitoring (see paragraph 81). 


Regarding claim 42, Wakai in view of Khemane teaches all the limitations of claim 40 above. 
Wakai teaches wherein the dose information comprises a metric that represents a real time actual in-vivo dose (see paragraph 40 and figs. 3A and 3B).
Wakai does not teach that the dose information is for an X-ray treatment method. 
However, Khamene teaches an image guided X-ray treatment method requiring dose monitoring (see paragraph 81). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wakai’s method for a treatment method including dose monitoring the way Khamene teaches for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claim 43, Wakai teaches wherein the hardware processor (processing unit 13) is further configured for: 
obtaining second information  (see step Sa13 of fig. 2 and paragraph 47 for the determination of a waiting time); and 
determining if a second pre-defined criterion is satisfied based on the second information (Paragraph 47 indicates that a determination is made for when the waiting time elapses);
wherein the hardware processor (processing unit 13) is configured to generate the signal to cause the delivery of the imaging energy to begin based at least in part on results from the acts of 

Regarding claim 45, Wakai in view of Khemane teaches all the limitations of claim 40 above. 
Wakai further teaches wherein the second information comprises timing information (see fig. 2 and paragraphs 47-48).

Regarding claim 47, Wakai in view of Khemane teaches all the limitations of claim 40 above. 
Wakai further teaches wherein the hardware processor (processing unit 13) is further configured to;
receive a user input indicating a desire to begin an imaging process  (see paragraph 36 for the user’s operation),
wherein the hardware processor (processing unit 13)  is configured to generate the signal to cause the delivery of the imaging energy to begin when the first pre-defined criterion is satisfied and when the user input is received by the hardware processor (see paragraph 58).

Regarding claim 48, Wakai in view of Khemane teaches all the limitations of claim 40 above. 
Wakai teaches wherein the hardware processor (processing unit 13) is further configured to use image resulted from the delivery of the imaging energy to confirm a position of a target inside a body of the patient (see paragraph 48 for the imaging of the designated imaging region in the subject, paragraph 29).

Regarding claims 49 and 50, Wakai teaches all the limitations of claims 29 and 40, respectively.
treatment dose information represents total dose that is resulted from delivery of treatment radiation. (See paragraph 92 and fig. 13).
However, Khamene teaches determination of dose information for treatment in paragraph 81. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wakai’s system to determine dose information for treatment the way Khamene teaches for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claims 51 and 52, Wakai teaches all the limitations of claims 29 and 40, respectively.
Wakai fails to teach wherein the dose information comprises treatment dose information.
However, Khamene teaches determination of dose information for treatment in paragraph 81. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Wakai’s system to determine dose information for treatment the way Khamene teaches for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Regarding claims 53 and 54, Wakai teaches all the limitations of claims 29 and 40, respectively.
Wakai fails to teach wherein the imaging energy is for reception by an imager that is mounted to a treatment machine.
However, Khamene an X-ray imaging source mounted with a treatment unit. See paragraph 79 and fig. 3. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange Wakai’s apparatus the way Khamene teaches for improved localization of a treatment site. See paragraphs 42-43 of Khamene. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130062527 teaches initializing a treatment session based on dose information in radiation therapy. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                   

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793